Appeal from Ct. Civ. App. Tex., 9th Sup. Jud. Dist. [Probable jurisdiction noted, 414 U. S. 1038.] Upon receiving and filing appellee’s waiver of his right to file an opposing brief with his representation that he no longer opposes change of venue of the litigation to Harris County, Texas, judgment of the Court of Civil Appeals of Texas, Ninth Supreme Judicial District, is vacated and case remanded to that court to consider whether venue issue has become moot.
Mr. Justice Powell took no part in the consideration or decision of this case.